Title: To George Washington from the Maryland Council, 8 April 1780
From: Maryland Council
To: Washington, George


          
            Sir,
            In Council Annapolis April 8th 1780.
          
          We have wrote to the Board of War requesting that Lieutenant Colo. Connolly, who was Captivated in this State, and is adjudged by Congress a Prisoner of War and Redeemable, may be exchanged for Lieutt Coll Ramsay an Officer in the Maryland Line. The extraordinary merit of

this Gentleman makes us very Solicitous that this exchange should take place, and has induced us to desire your Excellency’s interposition in his favor, if it should be approved by you. We are informed that there have been several instances of such exchanges having been made, to the advantage of other States, and from thence are led to hope there will be no difficulty in Complying with our request in the first instance. We are Sir, with the highest personal respect Esteem and regard Your Excelleny’s Mo. Obedt & Mo. Hble servts
          
            Tho. Sim Lee
          
        